2015 UT App 16
_________________________________________________________

               THE UTAH COURT OF APPEALS

                         STATE OF UTAH,
                     Plaintiff and Appellee,
                                 v.
                        JASON C. SHOOK,
                    Defendant and Appellant.

                       Per Curiam Decision
                         No. 20130594-CA
                       Filed January 23, 2015

            Fourth District Court, Nephi Department
                The Honorable James M. Brady
                         No. 111600239

              Ronald Fujino, Attorney for Appellant

  Sean D. Reyes and Laura B. Dupaix, Attorneys for Appellee

 Before JUDGES JAMES Z. DAVIS, MICHELE M. CHRISTIANSEN, and
                      KATE A. TOOMEY.


PER CURIAM:

¶1      Jason C. Shook appeals the May 7, 2013 decision terminating
probation and requiring him to serve the prison sentence of zero to
five years for the offense of attempted theft of a motor vehicle, a
third degree felony. Shook’s appellate counsel filed an amended
brief complying with Anders v. California, 386 U.S. 738 (1967) and
State v. Clayton, 639 P.2d 168 (Utah 1981). That brief “objectively
demonstrate[s] that the issues raised are frivolous.” State v. Flores,
855 P.2d 258, 260 (Utah Ct. App. 1993) (per curiam); see also State v.
Wells, 2000 UT App 304, ¶ 7, 13 P.3d 1056 (per curiam) (stating that
an Anders brief must brief all potential issues identified by either
the defendant or counsel and objectively demonstrate that the
issues presented in the appeal are frivolous). Based upon our
                          State v. Shook


independent examination of the record, we determine that the
appeal is wholly frivolous, and accordingly, we affirm the decision
of the district court and grant counsel’s motion to withdraw.

¶2    Affirmed.




20130594-CA                     2                 2015 UT App 16